This case comes up on motion for a new trial, and exceptions. The exceptions are waived. The only point relied upon under the motion is that the verdict for the plaintiff was excessive.
The plaintiff was a passenger upon one of the defendant’s cars when it collided with another car. She was thrown violently upon the street pavement and received very serious injuries. The evidence would warrant a jury in finding that she sustained a fracture of the *562skull. She was unconscious, or only partly conscious, for four or five days, hovering between life and death. The extent of her recovery at the time of the trial was somewhat in dispute. The future 'consequences of the injury are in some respects problematical.
McGillicuddy & Morey, for plaintiff. Libby, Robinson & Ives, for defendant.
Disregarding, as the jury should have done, and as the court must do, all such consequences as are merely possible, of which no more can be predicted than that they may follow, and considering only such damages as the jury were warranted in finding that the plaintiff had sustained up to the time of the trial, and such other damages as the jury might believe, with reasonable certainty, would be sustained in the future, the court is of opinion that the verdict is not so manifestly excessive as to require a new trial. Motion and exceptions overruled.